11 N.Y.3d 781 (2008)
In the Matter of KIMBERLY KAMINESTER, Respondent,
v.
INALEE FOLDES, Appellant.
Court of Appeals of the State of New York.
Submitted July 7, 2008.
Decided September 16, 2008.
*782 Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that remanded for a hearing on contempt, dismissed upon the ground that such portion of the order does not finally determine the Proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.